Citation Nr: 1714346	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-24 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder.

2. Entitlement to an initial compensable rating for dermatitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Yoo, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 Decision Review Officer decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In September 2016 and February 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran of his desire to withdraw the appeal pertaining to his claims for entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder and an initial compensable rating for dermatitis.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's substantive appeal as to the denial of his claim of entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for withdrawal of the Veteran's substantive appeal as to the denial of his claim of entitlement to an initial compensable rating for dermatitis have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

By way of signed September 2016 and February 2017 statements, the Veteran expressly withdrew his appeal as to the denial of his claims of entitlement to an initial increased disability rating in excess of 30 percent for an anxiety disorder and an initial compensable rating for dermatitis.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and these issues are dismissed.


ORDER

The claim of entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder has been properly withdrawn from this appeal by the Veteran, and this issue is dismissed.

The claim of entitlement to an initial compensable rating for dermatitis has been properly withdrawn from this appeal by the Veteran, and this issue is dismissed.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


